Per Curiam.
Respondent was admitted to practice by this Court in 1993. He maintains an office for the practice of law in the City of Albany.
By decision dated April 8, 2010, this Court suspended respondent from the practice of law for three years, which suspension was conditionally stayed (Matter of Sossner, 72 AD3d 1268 [2010] ). Respondent now moves for termination of the stayed suspension and provides a supporting affidavit indicating that the conditions of the stay have been fully complied with. Petitioner does not oppose the motion, which we now grant.
Rose, J.E, Lahtinen, Stein and Egan Jr., JJ., concur. Ordered that respondent’s motion is granted, and the stayed suspension imposed by this Court’s decision dated April 8, 2010 is terminated, effective immediately.